SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES OF EACH OF THE LISTED FUNDS: Cash Account Trust Government & Agency Securities Portfolio Tax-Exempt Portfolio Cash Management Fund Cash Reserve Fund, Inc. Prime Series Cash Reserves Fund Institutional Daily Assets Fund Institutional Deutsche Money Market Prime Series Deutsche Money Market Series Investors Cash Trust Treasury Portfolio Deutsche Variable NAV Money Fund NY Tax Free Money Fund Tax Free Money Fund Investment Tax-Exempt California Money
